UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TEDRIC KEVON JONES,

                Plaintiff,
                                        DECISION and ORDER
      -vs-                              No. 6:19-cv-06752(MAT)

FEDERAL BUREAU OF INVESTIGATIONS,
CENTRAL INTELLIGENCE AGENCY,

                Defendants.



I.    Introduction

      Pro se plaintiff Tedric Kevon Jones (“Jones”) has filed a

complaint (Docket No. 1) on October 9, 2019, along with a motion

for leave to proceed in forma pauperis (Docket No. 2) and a motion

to appoint counsel (Docket No. 3). For the reasons discussed below,

leave to proceed in forma pauperis is granted, the complaint is

dismissed without prejudice, and the motion to appoint counsel is

dismissed as moot.

II.   Motion to Proceed In Forma Pauperis

       “The decision of whether to grant a request to proceed in

forma pauperis is left to the District Court’s discretion under [28

U.S.C.] § 1915.” Fridman v. City of New York, 195 F. Supp.2d 534,

536 (S.D.N.Y. 2002) (citing Potnick v. Eastern State Hospital, 701

F.2d 243 (2d Cir. 1983); other citations omitted). The Court finds

that Jones’s supporting affirmation sufficiently establishes his


                                -1-
inability to pay for the prosecution of her case. Accordingly, the

motion for in forma pauperis status is granted.

III. Screening of the Complaint under Section 1915(e)(2)

      Because the Court has granted in forma pauperis status to

Jones, it must review the complaint under 28 U.S.C. § 1915(e)(2)(B)

(“Section 1915(e)(2)”).

      A.     Section 1915(e)(2) Standard

      In enacting the original in forma pauperis statute, Congress

recognized that a “litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic

incentive        to    refrain   from     filing   frivolous,     malicious,     or

repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992)

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).                   With the

passage of the Prison Litigation Reform Act of 1995 (“PLRA”),

Pub.L. No. 104–134, §§ 801–810, 110 Stat. 1321 (1996), “Congress

directed     the       federal   courts     to   review   or    ‘screen’   certain

complaints sua sponte and to dismiss those that failed to state a

claim upon which relief could be granted, that sought monetary

relief from a defendant immune from such relief, or that were

frivolous or malicious.” Benson v. O’Brian, 179 F.3d 1014, 1015–16

(6th Cir. 1999) (citing 28 U.S.C. § 1915(e)(2) (screening provision

within     the    in    forma    pauperis    statute)1;    28    U.S.C.    §   1915A

      1

      The in forma pauperis statute, as amended, provides that “the court shall
dismiss the case at any time if the court determines that--
     (A) the allegation of poverty is untrue; or

                                          -2-
(screening of complaints filed by prisoners seeking redress from a

governmental entity or its officers or employees)). The screening

obligation “applies equally to prisoner and nonprisoner in forma

pauperis cases.” S.B. ex rel. J.B. v. Suffolk Cty., No. 13-CV-446

JS AKT, 2013 WL 1668313, at *1 (E.D.N.Y. Apr. 17, 2013) (citing

Awan v. Awan, No. 10–CV–0635, 2010 WL 1265820, at *1 (E.D.N.Y. Mar.

26, 2010); Burns v. Goodwill Indus., No. 01–CV–11311, 2002 WL

1431704, at *2 (S.D.N.Y. 2002)).

       The Court reviews a complaint for failure to state a claim on

which relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(i)

utilizing the standard articulated in Ashcroft v. Iqbal, 556 U.S.

662 (2009), and Bell Atlantic Corporation v. Twombly, 550 U.S. 544

(2007). The Supreme Court explained in Iqbal explained that to

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” 556 U.S. at 678. “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The plausibility standard

does   not   require   the   plaintiff     to   show   a   “probability”   of


     (B) the action or appeal--
            (i) is frivolous or malicious;
            (ii) fails to state a claim on which relief may be
            granted; or
            (iii) seeks monetary relief against a defendant who is
            immune from such relief.”
28 U.S.C. § 1915(e)(2) (emphasis supplied).


                                     -3-
defendant’s     liability,    but   it    “asks   for   more   than   a   sheer

possibility that a defendant has acted unlawfully.” Id.; see also

id. (Federal Rule of Civil Procedure 8 “does not require ‘detailed

factual allegations,’ but it demands more than an unadorned,

the—defendant—unlawfully—harmed—me accusation.”) (quoting Twombly,

550 U.S. at 555). In applying the plausibility standard, the Court

is mindful that complaints filed by pro se litigants are held to

less stringent standards than those applied to formal pleadings

drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

      B.   Summary of the Complaint’s Allegations

      Jones describes the nature of his suit as “negligence to

investigate     police   reports    FBI   reports/IC3   [sic] complaints.”

Complaint (Docket No. 1) at 1. For his first and only claim for

relief, Jones indicates that on February 16, 2018, the FBI and CIA

“neglected    to   assist    with   cyber   stalking    report,   interstate

stalking FBI Report & other various types of harassment.” Id. at 3-

4.    Jones asserts that the federal basis for this claim is that

“these are the federal agencies that are required by law to assist

with these claims & crimes.” Id. at 4. Jones requests the “full

amount of damages that the laws regarding negligence allows [sic].”

Id.

      C.   The Complaint Fails to State a Plausible Claim Over Which
           the Court Has Jurisdiction

           1.      The Doctrine of Sovereign Immunity

      Jones has sued two federal agencies—the FBI and the CIA. He

                                      -4-
therefore   faces   a   jurisdictional   hurdle   because,   “[a]bsent   a

waiver, sovereign immunity shields the Federal Government and its

agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994)

(citations omitted). “Because an action against a federal agency or

federal officers in their official capacities is essentially a suit

against the United States, such suits are also barred under the

doctrine of sovereign immunity, unless such immunity is waived.”

Robinson v. Overseas Mil. Sales Corp., 21 F.3d 502, 510 (2d Cir.

1994). A waiver of sovereign immunity must be “strictly construed,

in terms of its scope, in favor of the sovereign.” Tri–State Hosp.

Supply Corp. v. United States, 341 F.3d 571, 575 (D.C. Cir. 2003)

(quoting Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 261

(1999)). “A party bringing suit against the United States bears the

burden of proving that the government has unequivocally waived its

immunity.” Tri-State Hosp. Supply Corp., 341 F.3d at 575 (citing

Graham v. Fed. Emergency Mgmt. Agency, 149 F.3d 997, 1005 (9th Cir.

1998); James v. United States, 970 F.2d 750, 753 (10th Cir. 1992);

Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed.

Cir. 1988)).

            2.   The Federal Tort Claims Act

     Jones has not identified the Federal Tort Claims Act (“FTCA”)

as the basis for his lawsuit. Liberally construing his pro se

complaint, it asserts a claim sounding in negligence, a type of

tort. Therefore,    the   Court   analyzes   whether   he has   stated a


                                   -5-
plausible claim under the FTCA. See, e.g., Zeiny v. United States,

No. 5:12-CV-02752 EJD, 2012 WL 4845617, at *3 (N.D. Cal. Oct. 10,

2012) (stating that the plaintiff’s claims alleging harassment,

discrimination, conversion, and fraud arise in tort and therefore

implicate the Federal Tort Claims Act . . ., 28 U.S.C. §§ 1346(b),

2671–2680).   The    FTCA   “provides    such   a   waiver   [of   sovereign

immunity] in civil damages actions based on ‘injury or loss of

property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment[.]’” Tabman v.

F.B.I., 718 F. Supp.2d 98, 103 (D.D.C. 2010) (quoting 28 U.S.C. §

1346(b); citing Meyer, 510 U.S. at 475 (FTCA waived sovereign

immunity of the United States for “certain torts committed by

federal employees”)).

                a.     Any Claims Under the FTCA Must Be Dismissed
                       for Lack of Subject Matter Jurisdiction

     The FTCA’s stringent exhaustion requirement provides that an

“‘action shall not be instituted upon a claim against the United

States for money damages’ unless the claimant has first exhausted

his administrative remedies.” McNeil v. United States, 508 U.S.

106, 107 & n.1 (1993) (citing 28 U.S.C. § 2675(a)); see also

Bakowski v. Hunt, 150 F. App’x 19, 21 (2d Cir. 2005) (unpublished

opn.) (“A plaintiff asserting a claim pursuant to the FTCA must

present his claim to the relevant government agency and await

either a final administrative disposition or the passage of six

                                   -6-
months without such a disposition.”) (citing 28 U.S.C. § 2675(a)).

The FTCA’s waiver of sovereign immunity “is conditioned on the

invocation of administrative remedies by timely presentation of the

claim in writing to the appropriate federal agency.” Murphy v.

Cent. Falls Det. Facility Corp., No. C.A. 14-203 S, 2015 WL

1969178, at *8 (D. R.I. Apr. 30, 2015) (citing 28 U.S.C. §

2401(b)); see also 28 U.S.C. § 2675(a).

     The FTCA also imposes strict time limitations on completing

the administrative exhaustion process and subsequently filing an

action in federal court. These requirements are set forth in Title

28 U.S.C., § 2401(b), which provides as follows:

     [a] tort claim against the United States shall be forever
     barred unless it is presented in writing to the
     appropriate Federal agency within two years after such
     claim accrues or unless action is begun within six months
     after the date of mailing, by certified or registered
     mail, of notice of final denial of the claim by the
     agency to which it was presented.

28 U.S.C. § 2401(b). “[C]ompliance with this statutory requirement

is a jurisdictional prerequisite to suit that cannot be waived.”

Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir. 2002), as

corrected (May 8, 2002); see also Johnson v. Smithsonian Inst., 189

F.3d 180, 189 (2d Cir. 1999) (“In order to state a claim under the

FTCA, the person attempting to assert it must comply with several

strictly construed prerequisites.”), abrogated on other grounds by

United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015).

     “The burden is on the plaintiff to plead and prove compliance


                               -7-
with [28 U.S.C.] § 2401(b).” Id. (citing In re Agent Orange Prod.

Liab. Litig., 818 F.2d 210, 214 (2d Cir. 1987), cert. denied, 484

U.S. 1004 (1988)). “In the absence of such compliance, a district

court has no subject matter jurisdiction over the plaintiff’s

claim.” In re Agent Orange Prod. Liab. Litig., 818 F.2d at 214

(citing Wyler v. United States, 725 F.2d 156, 159 (2d Cir. 1983)).

     The complaint contains no indication that Jones has exhausted

his administrative remedies in accordance with 28 U.S.C. §§ 2401(b)

and 2675(a) by filing tort claims with the appropriate Federal

agencies.2 Therefore, the Court finds that it lacks subject matter

jurisdiction over any potential FTCA claims based on Jones’s

apparent failure to present them to the appropriate Federal agency.

See, McNeil, 508 U.S. at 113 (“The FTCA bars claimants from

bringing suit in federal court until they have exhausted their

administrative remedies. Because petitioner failed to heed that

clear statutory command, the District Court properly dismissed his

suit.”); see also, e.g., Fiore v. Medina, No. 11 CIV. 2264 RJS,

2012 WL 4767143, at *8 (S.D.N.Y. Sept. 27, 2012) (because the

plaintiff failed to meet his burden of demonstrating administrative

exhaustion,    district   court    dismissed   the   FTCA   claim   without

prejudice for lack of subject matter jurisdiction) (citing Millares

v. United States, 137 F.3d 715, 719–20 (2d Cir. 1998); Saleh v.


     2

      Here, given Jones’s allegations, the appropriate Federal agencies would
appear to be the CIA and the FBI.

                                    -8-
Holder, 470 F. App’x 43, 44 (2d Cir. 2012) (unpublished opn.)

(explaining        that     where    a   plaintiff       has    not     exhausted   his

administrative remedies, a court must “dismiss [his] claims without

prejudice”)).

                     b.     The Complaint          Fails   to   State     a Claim for
                            Relief

       The FTCA imposes liability on the Federal government “only ‘to

the     same       extent     as     a      private      individual       under     like

circumstances[.]’” Akutowicz v. United States, 859 F.2d 1122, 1125

(2d Cir. 1988) (quoting 28 U.S.C. § 2674). In addition, the FTCA’s

jurisdictional provision “more succinctly limits the government’s

exposure to liability to those torts committed by government

employees ‘under circumstances where the United States, if a

private person, would be liable to the claimant in accordance with

the    law    of   the    place     where    the    [tortious]    act     or   omission

occurred[.]’” Id. (quoting 28 U.S.C. § 1346(b); citing Feres v.

United States, 340 U.S. 135, 141 (1950); other citations omitted).

In    other    words,     “for     liability       to   arise   under    the   FTCA,   a

plaintiff’s cause of action must be ‘comparable’ to a ‘cause of

action against a private citizen’ recognized in the jurisdiction

where the tort occurred, and his allegations, taken as true, must

satisfy the necessary elements of that comparable state cause of

action[.]” Chen v. United States, 854 F.2d 622, 626 (2d Cir. 1988)

(citations omitted). The FTCA “does not create a cause of action

against private entities; it simply waives the federal government’s

                                            -9-
sovereign    immunity   for    torts      committed   by    its   employees   in

circumstances in which a private individual would be liable.”

Fanning v. Nat’l Grid/KeySpan, 649 F. App’x 48, 49 (2d Cir. 2016)

(summary order). “If there is no private analogue to a plaintiff’s

claim,   dismissal   for    lack     of   subject   matter    jurisdiction    is

warranted.” Robinson v. United States, 332 F. Supp.3d 516, 526

(E.D.N.Y. 2018) (citing Liranzo v. United States, 690 F.3d 78, 83

(2d Cir. 2012) (FTCA’s a waiver of immunity is jurisdictional in

nature and “extends only to claims for which a private analogue

exists”) (citations omitted)).

     Since   it   appears     from    the    complaint     that   the   allegedly

wrongful conduct occurred in New York, the Court applies that

state’s law to assess whether there is a private analogue. See

Liranzo, 690 F.3d at 86 (“[T]he FTCA directs courts to consult

state law to determine whether the government is liable for the

torts of its employees.”) (citing Meyer, 510 U.S. at 478). To

establish a negligence claim under New York law, a plaintiff must

prove that the defendant breached a duty owed to the plaintiff and

that the breach proximately cause the plaintiff’s injury. Di

Benedetto v. Pan Am World Servs., Inc., 359 F.3d 627, 630 (2d Cir.

2004).

     New York does not recognize a causes of action for negligent

investigation or prosecution. Robinson, (citing              Grennan v. Nassau

Cty., No. CIVA042158(DRH)(WDW), 2007 WL 952067, at *22 (E.D.N.Y.


                                      -10-
Mar. 29, 2007) (granting summary judgment to defendant on claim

that it negligently failed to investigate plaintiff’s behavior

before filing complaint with district attorney’s office) (citing

Coleman v. Corporate Loss Prevention Assoc., Inc., 282 A.D.2d 703,

724 N.Y.S.2d 321, 322 (2d Dept. 2001) (“There is no cause of action

in the State of New York sounding in negligent prosecution or

investigation[.]”); Bernard v. United States, 25 F.3d 98, 102 (2d

Cir. 1994) (noting that “[u]nder New York law, a plaintiff may not

recover under general negligence principles for a claim that law

enforcement officers failed to exercise the appropriate degree of

care in effecting an arrest or initiating a prosecution.”)).

Accordingly, Jones’s claims that the FBI and the CIA were negligent

in investigating his complaints of cyberstalking fails as a matter

of law claim under the FTCA because there is no private analogue

for a negligent investigation claim under New York law. See Watson

v. United States, 865 F.3d 123, 134-35 (2d Cir. 2017) (dismissing

FTCA claim based on actions taken by immigration officials in

failing to comply with internal regulations for how to investigate

suspected alien’s assertion of citizenship, because New York did

not   recognize   government   officials’   duty   to   follow   private

regulations, and thus negligence claim against United States did

not have private analogue under New York law); Robinson, 332 F.

Supp.3d at 528 (dismissing FTCA claim for negligent failure to

investigate plaintiff’s citizenship because no private analogue for


                                 -11-
such a claim under New York law) (citation omitted). Therefore, the

negligence claims are dismissed without prejudice. See Fiore v.

Medina, No. 11 CIV. 2264 RJS, 2012 WL 4767143, at *9 (S.D.N.Y.

Sept. 27, 2012) (the plaintiff failed to demonstrate exhaustion of

administrative remedies as to FTCA claim that defendants breached

a duty to provide complete notice of prison rules and regulations

in accordance with federal regulations concerning internal BOP

procedures and, in any event, the complaint otherwise failed to

state a claim under the FTCA because there was no private analogue

to such regulations under New York law; the FTCA claims were

dismissed without prejudice).

IV.   Conclusion

      For the foregoing reasons, the motion to proceed in forma

pauperis (Docket No. 2) is granted. It is further ordered that the

complaint (Docket No. 1) is dismissed without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) and (iii). The motion to appoint

counsel (Docket No. 3) is denied as moot in light of the dismissal

of the complaint. The Clerk of Court is directed to close this

case.

      IT IS SO ORDERED.

                                      s/ Michael A. Telesca
                                _______________________________
                                       HON. MICHAEL A. TELESCA
                                    United States District Judge

Dated:     October 28, 2019
           Rochester, New York.


                                  -12-
